Interim Decision #1617

Marrzn or RAYMAUDEL1:1131
In Visa Petition Proceedings
A-14962675
Decided by District Director May 6, 1966
Since a zoologist is a member of the professions within the meaning of section
101(a) (52). immigration and Nationality Act, as amended by P.L. 39-233, a
visa petition is approved to accord beneficiary, a qualified zoologist, preference classification under section 203(0(3) of the Act.

Discussion: The petition was Bled to 'accord the beneficiary a
third. preference classification as a member of the professions based
upon his qualifications as a zoologist. The beneficiary is a male,
native and citizen of India, age 84, presently residing in Baltimore,
Maryland, with his wife.
The beneficiary reeeived a bachelor of science degree in 1951 from
the University of Calcutta in India, a master of science degree in
1958 from the University of Rangoon in Burma, and a doctor of
philosophy degree in zoology in August 1963 from the University
of Cincinnati in Ohio. He has been employed as a zoologist from
September 1063 to September 1966 by the Gerontology Branch,
National Institutes of Health, Bethesda, Maryland, and from September 1965 to date by the Gerontology Branch, Veterans Adininistration Hospital, Baltimore, Maryland. The beneficiary intends to
engage in his profession in the United States as a -zoologist.
A certification pursuant to section 212(a) (14). of the Act, as
amended, has been issued by the Department of Labor.
Zoologists are listed among professional occupations under code
0-85.28 in the Dictionary of Occupational Titles, Volume II, second
edition, prepared. by the United States Department of Labor. In
the third edition of the above publication, zoologists are listed under
professional, technical, and managerial occupations, coded. 011.081.
Occupations in this biological scientist group are concerned with
research in the reproduction, growth and development, structure,
life processes, behavior, and classification of living organisms and

715

Interim Decisicin #1617
the application of Endings to the prevention of disease in the mainte-

nance and promotion of health in plant and animal life. The Occupational Outlook Handbook 1260-67 edition, of the United States
Department of Labor, states that young people seeking professional
careers in the biological sciences should plan. to obtain an advanced
degree, preferably a doctor of philosophy degree. • This Handbook
further states that a bachelor's degree with a major in ane of the biological sciences is adequate preparation for beginning jobs; that a
master's degree can qualify for most entry positions in applied research and for some types of positions in college teaching and basic
research; and that the doctor of philosophy degree is generally required for higher level college teaching positions, for independent

research, and for positions involving the administration of research.
From the foregoing it has been established that the beneficiary is
a. qualified zoologist and as such is a member of the professions
within. the meaning of sections 101(a) (32) and 203(a) (3) of the
Act, as amended.
ORDER: It is ordered that the petition be approved and the
beneficiary accorded third preference under section 203(a) (a) of

the Immigration and Nationality Act, as amended.

716

